Title: From George Washington to John Sinclair, 15 July 1797
From: Washington, George
To: Sinclair, John



Sir
Mount Vernon 15th July 1797.

Since my last to you, dated in Philadelphia the 6th of March, I have been honoured with yours and Lord Hawke’s joint favour of the 28th of March 1796 introductory of Doctr Scandella; who gave

me the pleasure of his company in June last, and whom I found a very sensible, and well informed man.
I have also received your seperate favours of the 21st of February and 29th of March, in the present year. The last accompanying your printed account of the origin of the Board of Agriculture and its progress for the three years after its establishment. For your kindness in forwarding of them, I pray you to accept my best thanks.
I will keep one copy of this work myself, and shall read it, I am sure, with pleasure, so soon as I have passed through my harvest, which is now nearly finished; the other copies shall be put into such hands as I conceive will turn them to the best account.
Your not having, in either of the letters acknowledged above, mentioned the receipt of two from me, dated the 10th & 11th of Decr 1796; the last a private and very long one, fills my mind with apprehension of a miscarriage, altho’ I do not see how it should have happened, as they went with several other letters under cover to Mr King (our Minister in London) who in a letter to me, dated the 6th of February following after giving information of what he had done with my other letters, adds “and as soon as Sir John Sinclair returns to Town I will also deliver the letter addressed to him.”
Was it not for this information I should, by this conveyance, have forwarded a duplicate.
The result of my enquiries of Members of Congress, attending the December Session, varied so little from the details I had the honour to give you concerning the prices of land &ca in my private letter of the 11th of December as to render a second edition unnecessary. The reduction however, in the price of our produce since last year, (flour having fallen from fifteen to seven or eight dollars a barrel, and other articles in that proportion) may occasion a fall in the price of Lands. A stagnation it has already produced—and I have been told a reduction also, in some of the latter sales.
Our Crop of Wheat this year, from the best information I have been able to obtain, will be found very short, owing to three causes; an uncommon drought last autumn, a severe winter with but little snow to protect it, and, which is still more to be regretted, to what, with us is denominated the Hessian fly; which has spread

devastation, more or less, in all quarters: Nor has the latter wheat escaped the rust. The grain however, except where the Rust appeared before it was hard, is extremely fine. We are equally unlucky in our Oats, occasioned by a severe drought since the month of April, With sentiments of high esteem & regard, I have the honor to be Sir Yr Most Obedt Hble Servant

Go: Washington

